 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 2:16-CR-247-TLN
11
                                  Plaintiff,             STIPULATION TO CONTINUE ADMIT/DENY
12                                                       HEARING; ORDER
                            v.
13                                                       DATE: October 25, 2018
     KELLY KILKER,                                       TIME: 9:30 a.m.
14                                                       COURT: Hon. Troy L. Nunley
                                  Defendant.
15

16

17          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

18 through defendant’s counsel of record (the “Parties”), hereby stipulate as follows:

19          1. By previous order, this matter was set for admit/deny on October 25, 2018.

20          2. Ms. Kilker’s alleged violations of supervised release relate to allegations that were the subject

21 of a recent state court criminal trial in Hawaii. Ms. Kilker was acquitted of those charges on September

22 20, 2018. Probation Officer Karen Lucero and the United States are in the process of obtaining and

23 reviewing evidence from the state court proceedings in order to determine how to proceed in this matter.

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /


      STIPULATION TO CONTINUE ADMIT/DENY HEARING         1
 1         3. By this stipulation, the Parties jointly request to continue the admit/deny hearing until

 2 December 13, 2018.

 3         IT IS SO STIPULATED.

 4   Dated: October 23, 2018                                 MCGREGOR W. SCOTT
                                                             United States Attorney
 5

 6                                                    By: /s/ DAVID W. SPENCER
                                                          DAVID W. SPENCER
 7                                                        Assistant United States Attorney
 8

 9   Dated: October 23, 2018                                 /s/ JEROME PRICE
                                                             JEROME PRICE
10                                                           Counsel for Defendant
11                                                           KELLY KILKER

12

13

14

15                                                   ORDER
16         IT IS ORDERED that the admit/deny hearing currently scheduled for October 25, 2018 is
17 continued to December 13, 2018.

18

19

20   Dated: October 23, 2018
21                                                           HONORABLE TROY L. NUNLEY
                                                             UNITED STATES DISTRICT COURT JUDGE
22

23

24

25

26

27

28


      STIPULATION TO CONTINUE ADMIT/DENY HEARING         2
